DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvanto US 20180113493.

Regarding claim 1, Silvanto US 20180113493 discloses (in Fig. 3a and 3b) a portable computing device (300 in Fig. 3), comprising:
an upper housing portion (302);
a lower housing portion (304/305) pivotally connected to the upper housing portion (302) by a hinge (306);
322 see [0065]) extending into the upper housing portion (302) and into the lower housing portion (304/305 as depicted in Fig. 3a and 3b), the flexible band (322) having a top surface (top surface of 322); and
a barrier device (307) positioned between the top surface (top surface of 322) of the flexible band (322) and lower housing portion (304/305), wherein the flexible band (322) is movable relative to the lower housing portion (304/305) along an axis of motion (horizontal axis), and the barrier device (307) is elongated perpendicular to the axis of motion (horizontal axis as depicted in Fig. 3a and 3b; as the barrier device 307 extends both in a horizontal and vertical direction, the barrier device 307 is therefore elongated both perpendicular and parallel to the axis of motion).

Regarding claim 3, Silvanto discloses the portable computing device of claim 1, wherein the barrier device (307/326) comprises a hydrophobic material (polytetrafluoroethylene see [0080] of 307 and [0081] for 326).

Regarding claim 6, Silvanto discloses the portable computing device of claim 1, wherein the barrier device (307) is slidable against a surface of at least one of the flexible band (322 see [0080]), the upper housing portion, and the lower housing portion.

Regarding claim 7, Silvanto discloses the portable computing device of claim 1, wherein the barrier device (307) extends across a lateral width dimension of the flexible band (322 as depicted in Fig. 3a and 3b).

Regarding claim 8, Silvanto discloses the portable computing device of claim 1, wherein a cable (310) is positioned between the hinge (306) and the flexible band (322), the cable (310) connecting a first electronic component (311 in Fig. 3a and 3b) in the upper housing portion (302) to a second electronic component (312 in Fig. 3a and 3b) in the lower housing portion (304/305 see [0063]).

Regarding claim 10, Silvanto US 20180113493 discloses (in Fig. 3a and 3b) a portable computing device, comprising:
a lid housing (302);
a base housing (304) pivotally connected to the lid housing (302), the base housing (304) having a downwardfacing surface (bottom surface of 305 having lip 328 in Fig. 3a and 3b), the downward-facing surface having a transition edge (307);
a flexible band (322) extending into the base housing (304) and into the lid housing (302), the flexible band (322) having an upward-facing surface (upper surface of 322);
wherein the upward-facing surface (upper surface of 322) includes a first portion contacting the transition edge (307) and a second portion (portion of 322 not in contact with 307) spaced away from the downward-facing surface (bottom surface of 305 having lip 328 in Fig. 3a and 3b).

Regarding claim 11, Silvanto discloses the portable computing device of claim 10, wherein the upward-facing surface (upper surface of 322) is slidable against the transition edge (307 see [0080]).

Regarding claim 12, Silvanto discloses the portable computing device of claim 10, wherein the downward-facing surface (bottom surface of 305 having lip 328) comprises a channel (channel adjacent to 307), wherein the second portion (portion of 322 not in contact with 307) is vertically aligned with the channel (channel adjacent to 307).

Regarding claim 13, Silvanto discloses the portable computing device of claim 10, wherein the downward-facing surface (bottom surface of 305 having lip 328) comprises a protrusion (307), wherein the transition edge (307) is part of the protrusion (307).

Regarding claim 14, Silvanto discloses the portable computing device of claim 10, wherein the transition edge (307) is raised relative to a groove (groove between 328 and 334 in Fig. 3a) in the downward-facing surface (bottom surface of 305 having lip 328).

Regarding claim 15, Silvanto discloses the portable computing device of claim 10, wherein the downward-facing surface (bottom surface of 305 having lip 328) 
wherein each of the first and second angled surface portions (left and right side surfaces of 307) adjoin the transition edge (307).

Regarding claim 16, Silvanto discloses the portable computing device of claim 10, wherein the first and second portions (portion of 322 at 307 and portion of 322 not in contact with 307) are laterally aligned on the flexible band (322) relative to a longitudinal axis of the flexible band (322).

Regarding claim 17, Silvanto US 20180113493 discloses (in Fig. 3a and 3b) a laptop computer, comprising: 
a lid housing (302);
a base housing (304) pivotally connected to the lid housing (302), the base housing (304) having an internal surface (internal surface of 305 in Fig. 3a and 3b), 
the internal surface (internal surface of 305) having a bottom surface (bottom surface of 305 having lip 328 in Fig. 3a and 3b) and two adjoining side surfaces (side surfaces of 304);
a flexible band (322) extending into the base housing (304) and having a longitudinal axis and a top surface (top surface of 322) facing the internal surface (internal surface of 305);
wherein the top surface (top surface of 322) of the flexible band (322) and the bottom and two adjoining side surfaces (bottom surface of 305 having lip 328 and side surfaces of 304) of the base housing (304) form a perimeter of an aperture (aperture between 305 and 322 in Fig. 3b) extending parallel to the longitudinal axis across the top surface (top surface of 322) of the flexible band (322).

Regarding claim 18, Silvanto discloses the laptop computer of claim 17, wherein the perimeter of the aperture (aperture between 305 and 332) is formed in a channel (channel of 304 receiving 322) in the internal surface (internal surface of 305).

Regarding claim 19, Silvanto discloses the laptop computer of claim 17, wherein the aperture (aperture between 305 and 332) is configured to receive fluid flow traveling on the flexible band (322) parallel to the longitudinal axis.

Regarding claim 20, Silvanto discloses the laptop computer of claim 17, wherein a hydrophobic material (polytetrafluoroethylene see [0080] of 307) is positioned on the internal surface (internal surface of 305) of the base housing (304 as depicted in Fig. 3a and 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvanto as applied to claim 1 above.

Regarding claim 2, Silvanto discloses the portable computing device of claim 1, wherein the barrier device (307) comprises (fluoropolymer material see [0080]).
Silvanto does not explicitly disclose that the barrier device (307) comprises a foam material.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the barrier device of Silvanto comprise a foam material coated with a low friction material, in order to reduce cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Silvanto discloses the portable computing device of claim 1.
Silvanto does not explicitly disclose that the barrier device is attached to the flexible band.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the barrier device is attached to the flexible band, in order to constrain the flexible band, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 5, Silvanto discloses the portable computing device of claim 1.
Silvanto does not explicitly disclose that the barrier device has an elongated width greater than a lateral width of the flexible band.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the barrier device of Silvanto such that it has an elongated width greater than a lateral width of the flexible band, in order to further constrain the flexible band, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Silvanto discloses the portable computing device of claim 8. 
Silvanto does not explicitly disclose that the barrier device extends across a lateral width dimension of the cable.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the barrier device of Silvanto such that it extends across a lateral width dimension of the cable, in order to further constrain the flexible band, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841